Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                           Document Page 1 of 23
        Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56                                                                                                             Desc: Main
                                   Document Page 2 of 23
 Fill in this information to identify the case:

 Debtor name            AMERICAN PARKING SYSTEM, INC.

 United States Bankruptcy Court for the:                       DISTRICT OF PUERTO RICO

 Case number (if known)               19-02243-EAG11
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $       23,100,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,075,300.62

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       24,175,300.62


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        8,596,325.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $       10,299,377.67

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        3,004,219.70


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         21,899,922.37




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
         Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56                                                         Desc: Main
                                    Document Page 3 of 23
 Fill in this information to identify the case:

 Debtor name         AMERICAN PARKING SYSTEM, INC.

 United States Bankruptcy Court for the:            DISTRICT OF PUERTO RICO

 Case number (if known)         19-02243-EAG11
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                   BANCO SANTANDER OF PR
                   OPERATING ACCOUNT
           3.1.    ACCOUNT NUMBER: 3004949039                               CHECKING ACCOUNT             9039                                  $153,932.60


                   BANCO SANTANDER OF PR
                   PAYROLL ACCOUNT
           3.2.    ACCOUNT NUMBER: 3004949055                               CHECKING ACCOUNT             9055                                         $53.70


                   BANCO SANTANDER OF PR
                   TAX ACCOUNT
           3.3.    ACCOUNT NUMBER: 3004949047                               CHECKING ACCOUNT             9047                                             $0.00


                   BANCO SANTANDER OF PR
                   ATH MOVIL
           3.4.    ACCOUNT NUMBER: 3004997440                               CHECKING ACCOUNT             7440                                             $0.00


                   BANCO SANTANDER OF PR
                   TAXES ACCOUNT
           3.5.    ACCOUNT NUMBER: 3004997475                               CHECKING ACCOUNT             7475                                     $2,964.97


                   BANCO SANTANDER OF PR
                   PAYROLL ACCOUNT
           3.6.    ACCOUNT NUMBER: 3004997467                               CHECKING ACCOUNT             7467                                             $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
        Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56                                                Desc: Main
                                   Document Page 4 of 23
 Debtor           AMERICAN PARKING SYSTEM, INC.                                              Case number (If known) 19-02243-EAG11
                  Name

                    BANCO SANTANDER OF PR
                    OPERATING ACCOUNT
           3.7.     ACCOUNT NUMBER: 3004997459                              CHECKING ACCOUNT                7459                        $31,619.58


                    BANCO SANTANDER OF PR
                    LOCK BOX
           3.8.     ACCOUNT NUMBER: 3004941186                              CHECKING ACCOUNT                1186                              $34.19



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                     $188,605.04
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     AAA UTILITY PASEO SAN JUAN                                                                                              $740.00




           7.2.     AAA UTILITY DEPOSIT DEL PARQUE PROPERTY                                                                                 $180.00




           7.3.     PREPA UTILITY DEPOSIT DEL PARQUE PROPERTY                                                                             $1,100.00




           7.4.     PREPA UTILITY DEPOSIT LOT ON ASHFORD AVENUE                                                                             $175.00




           7.5.     PREPA UTILITY DEPOSIT PASEO SAN JUAN                                                                                  $8,000.00




           7.6.     PREPA UTILITY DEPOSIT MONACILLOS                                                                                        $800.00




           7.7.     ATT AND PRTC SECURITY DEPOSIT DEL PARQUE AND PASEO SAN JUAN                                                         $12,600.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                          $23,595.00
           Add lines 7 through 8. Copy the total to line 81.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
        Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56                                                          Desc: Main
                                   Document Page 5 of 23
 Debtor         AMERICAN PARKING SYSTEM, INC.                                                        Case number (If known) 19-02243-EAG11
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            366,271.09      -                                   0.00 = ....                $366,271.09
                                              face amount                              doubtful or uncollectible accounts



           11a. 90 days old or less:                                 8,539.49   -                                   0.00 = ....                   $8,539.49
                                              face amount                              doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                $374,810.58
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                      Net book value of         Valuation method used   Current value of
           Include year, make, model, and identification numbers                    debtor's interest         for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                            (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
        Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56                                                  Desc: Main
                                   Document Page 6 of 23
 Debtor         AMERICAN PARKING SYSTEM, INC.                                                 Case number (If known) 19-02243-EAG11
                Name

 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           PARKING EQUIPMENT AT COST                                                 $223,780.00     COST                               $223,780.00



 51.       Total of Part 8.                                                                                                        $223,780.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. PASEO SAN JUAN -
                     ELEVEN-STORY
                     PARKING BUILDING
                     WITH PERMITS FOR
                     840 CARS LOCATED
                     AT ISLA VERDE
                     AVENUE,
                     CANGREJOS
                     ARRIBA WARD,
                     CAROLINA, PUERTO
                     RICO
                     CADASTER NUMBER
                     041-087-017-17-901
                     APPRAISED VALUE
                     AS OF FEBRUARY
                     20, 2019                             Fee simple                        $0.00                                  $20,100,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56                                                Desc: Main
                                   Document Page 7 of 23
 Debtor         AMERICAN PARKING SYSTEM, INC.                                                Case number (If known) 19-02243-EAG11
                Name

            55.2.    DEL PARQUE
                     BUILDING - THREE
                     (3) STORY
                     CONCRETE OFFICE
                     BUILDING LOCATED
                     AT 603 DEL PARQUE
                     STREET, SANTURCE,
                     SAN JUAN, PUERTO
                     RICO
                     CADASTER
                     NUMBER:
                     040-080-433-39-001
                     APPRAISED VALUE
                     AS OF 2014                           Fee simple                        $0.00                                     $400,000.00


            55.3.    MONACILLOS LOTS -
                     THREE (3) PARCEL
                     OF LAND (LOTS)
                     USED AS PARKING
                     FACILITY LOCATED
                     AT NORTHEAST
                     CORNER OF STATE
                     ROAD 177,
                     MONACILLOS
                     WARD, RIO
                     PIEDRAS, PUERTO
                     RICO
                     CADASTER
                     NUMBER:
                     114-018-625-08-000/0
                     9-000/07-000
                     AS PER PURCHASE
                     OPTION
                     AGREEMENT                            Fee simple                        $0.00                                    $2,600,000.00




 56.        Total of Part 9.                                                                                                   $23,100,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
        Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56                                                Desc: Main
                                   Document Page 8 of 23
 Debtor         AMERICAN PARKING SYSTEM, INC.                                                Case number (If known) 19-02243-EAG11
                Name


        Yes Fill in the information below.

                                                                                                                            Current value of
                                                                                                                            debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

           DEFERRED TAX ASSET                                                                  Tax year                                $264,510.00



 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                      $264,510.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
         Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56                                                                                Desc: Main
                                    Document Page 9 of 23
 Debtor          AMERICAN PARKING SYSTEM, INC.                                                                       Case number (If known) 19-02243-EAG11
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $188,605.04

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $23,595.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $374,810.58

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $223,780.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $23,100,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $264,510.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,075,300.62            + 91b.           $23,100,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $24,175,300.62




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 10 of 23
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 11 of 23
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 12 of 23
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 13 of 23
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 14 of 23
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 15 of 23
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 16 of 23
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 17 of 23
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 18 of 23
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 19 of 23
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 20 of 23
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 21 of 23
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 22 of 23
Case:19-02243-EAG11 Doc#:30 Filed:05/15/19 Entered:05/15/19 17:46:56   Desc: Main
                          Document Page 23 of 23
